Case 3:10-cr-00013-MMH-MCR Document 99 Filed 01/28/21 Page 1 of 4 PageID 544




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.                                          CASE NO: 3:10-cr-13-J-34MCR

WALTER L. WILLIAMS                          ORDER ON MOTION FOR
                                            SENTENCE REDUCTION UNDER
                                            18 U.S.C. § 3582(c)(1)(A)


                                    ORDER

       Upon motion of     the defendant     the Director of the Bureau of Prisons for

a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the

applicable factors provided in 18 U.S.C. § 3553(a) and the applicable policy

statements issued by the Sentencing Commission,

IT IS ORDERED that the motion is:

     DENIED after complete review of the motion on the merits.

           FACTORS CONSIDERED

       Defendant Walter L. Williams is a 54-year-old inmate incarcerated at Coleman

Low FCI, serving a 180-month term of imprisonment for two counts of distribution of

heroin, one count of possession of heroin with intent to distribute, one count of

possession of cocaine with intent to distribute, and one count of possession of a

firearm by an armed career criminal. (Doc. 65, Judgment). According to the Bureau

of Prisons (BOP), he is scheduled to be released from prison on September 29, 2022.

Williams seeks compassionate release because of the Covid-19 pandemic and because

he claims to have hypertension and lung damage from drug use. (Doc. 97, Motion for
Case 3:10-cr-00013-MMH-MCR Document 99 Filed 01/28/21 Page 2 of 4 PageID 545




Compassionate Release; Doc. 98, Memorandum).

      A movant for compassionate release bears the burden of proving that a

reduction in sentence is warranted. United States v. Heromin, No. 8:11-cr-550-T-

33SPF, 2019 WL 2411311, at *2 (M.D. Fla. Jun. 7, 2019); cf. United States v.

Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (a movant under § 3582(c)(2) bears the

burden of proving that a sentence reduction is appropriate). “Given the permissive

language [of § 3582(c)(1)(A)], a district court’s decision whether to grant or deny a

defendant’s request for a sentence reduction is discretionary.” United States v.

Winner, No. 20–11692, 2020 WL 7137068, at *2 (11th Cir. Dec. 7, 2020). As the Third

Circuit Court of Appeals has observed, the mere existence of Covid-19 cannot

independently justify compassionate release, “especially considering BOP's statutory

role, and its extensive and professional efforts to curtail the virus’s spread.” United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

      Williams has not demonstrated extraordinary and compelling reasons

warranting compassionate release. 18 U.S.C. § 3582(c)(1)(A). The record supports

Williams’s assertion that he has high blood pressure. See Presentence Investigation

Report (PSR) at ¶ 47. According to the Centers for Disease Control (CDC), having

high blood pressure might increase the risk of severe infection from coronavirus,

which is distinct from the medical conditions that the CDC confirms increase the risk

of severe infection. 1 However, Williams’s blood pressure is treated with 20 mg of




1     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html.


                                           2
Case 3:10-cr-00013-MMH-MCR Document 99 Filed 01/28/21 Page 3 of 4 PageID 546




lisinopril daily, and according to BOP records, he is classified as a healthy Care Level

One inmate. Memorandum (Doc. 98) at 7, 11. Moreover, high blood pressure is not an

extraordinary circumstance. The CDC reports that 108 million adults in the United

States (about 45% of the adult population) have high blood pressure or take

medication for the condition.      2   Assuming that federal inmates experience

hypertension at about the same rate as the general population, nearly half the BOP

population would be eligible for compassionate release if it qualified as an

extraordinary and compelling circumstance. As for Williams’s assertion that he has

lung damage from drug abuse, there is no support for this assertion in either the BOP

records or the PSR. Indeed, the warden of Williams’s prison evaluated his request for

a sentence reduction and determined that his concern about being infected with

Covid-19 “does not currently warrant an early release from [his] sentence.”

Memorandum at 6.

      Williams also contends that Coleman Low FCI has failed to adequately control

the spread of coronavirus. However, as Williams acknowledges in his Memorandum,

the virus has spread through the facility despite the BOP implementing precautions

to contain the virus. In addition, the conditions at Coleman Low FCI do not rise to

the level of extraordinary and compelling circumstances. Prisons are inherently

difficult environments in which to control the spread of infectious diseases. As such,

most BOP facilities have experienced an outbreak of Covid-19 to some extent. The

state of affairs at Coleman Low FCI is not exceptional compared to other prisons.


2     https://www.cdc.gov/bloodpressure/facts.htm.


                                           3
Case 3:10-cr-00013-MMH-MCR Document 99 Filed 01/28/21 Page 4 of 4 PageID 547




According to the BOP’s latest data, three inmates and 23 staff members are positive

for coronavirus; 199 inmates and 14 staff members have recovered; and one inmate

(out of 1,735 total inmates) and one staff member have died. 3 That Coleman Low FCI

has seen inmates and staff infected with Covid-19, alone or in combination with

Williams’s conditions, is not an “extraordinary and compelling” reason for a sentence

reduction. 18 U.S.C. § 3582(c)(1)(A). 4

        Because the Court finds that Williams has not established extraordinary and

compelling circumstances, the Court need not address the § 3553(a) sentencing

factors. Accordingly, Defendant Walter Williams’s Motion for Compassionate Release

(Doc. 97) is DENIED. 5

        DONE AND ORDERED at Jacksonville, Florida this 27th day of January,

2021.




Lc 19
Copies:
Counsel of record
Defendant

3       https://www.bop.gov/coronavirus/. Last accessed January 27, 2021.
4      The Court recognizes that there is a split of authority over whether district courts are
bound by the list of extraordinary and compelling reasons contained in U.S.S.G. § 1B1.13,
cmt. 1(A)-(D). See, e.g., United State v. Ruffin, 978 F.3d 1000, 1006–08 (6th Cir. 2020). The
Court’s decision does not depend on the resolution of that issue because it would reach the
same conclusion if it had discretion to identify extraordinary and compelling reasons.
5      To the extent Defendant requests that the Court order home confinement, the Court
cannot grant that request because the Attorney General has exclusive jurisdiction to decide
which prisoners to place in the home confinement program. See United States v. Alvarez, No.
19-cr-20343-BLOOM, 2020 WL 2572519, at *2 (S.D. Fla. May 21, 2020); United States v.
Calderon, 801 F. App’x 730, 731-32 (11th Cir. 2020) (a district court lacks jurisdiction to grant
a request for home confinement under the Second Chance Act).


                                               4
